Brannon, Judge,

(concurring):

If appellant gains $5 he gets cost, if he has made tender; but if he makes no tender he does not recover costs. But in that case appellee gets no costs. The statute does not give him costs. If an equal or greater amount is found against appellant, appellee recovers costs of appeal under section 172, not under section 171.
Where the appellant gains five dollars on appeal, he is victor, and justifies his appeal, and therefore the statute does not visit him with costs simply because he made no tender; but for want of tender he does not recover costs, though he has justified his appeal.